Order entered September 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00513-CR

                       JULIA ROSE DECATUR-SCHRADER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-80222-2012

                                             ORDER
       The reporter’s record has been filed in this appeal, but the clerk’s record is more than

thirty days overdue. We have received a copy of the trial court’s order appointing counsel to

represent appellant.

       Accordingly, we ORDER the Collin County District Clerk to file the clerk’s record

within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Collin County District Clerk’s Office, and to counsel for all parties.


                                                       /s/    LANA MYERS
                                                              JUSTICE